Title: From James Madison to Joseph Hamilton Daveiss, 26 November 1801
From: Madison, James
To: Daveiss, Joseph Hamilton


SirWashington Novr. 26. 1801.
I did not ⟨re⟩ceive till yesterday your letter of the 4th. instant. That of Sepr. 9. has never been received.
The 10,000 Acres of land on Panther Creek surveyed in my father’s name, was a part of 40,000 Acres in which by contract he, Majr. Moore, and two Col. Barbours, were interested in common. Of my father’s interest about one fourth only has devolved on me, and a like proportion on my brother William. The residue descends to all his children. In so complicated a case, and with such a fraction of right in myself, you will perceive that little advantage of any sort, could ⟨ens⟩ue from my individual concurrence in your proposal; whilst the attempt to separate the course of ⟨my actions⟩ from that of my co-claimants, would rather multiply than diminish embarrassments.
If the terms of ⟨the⟩ peace so unexpectedly concluded with G. Britain & France should not have reached you sooner through some other channel, the inclosed paper will be acceptable. I am Sir, very respectfully, your Obedt. hble set
James Madison
 

   RC (KyLoF). RC torn in several places.


   JM referred to James Barbour, Jr. (see Daveiss to JM, 4 Nov. 1801, n. 5), and his brother, Thomas Barbour (1735–1825). Both men attained the rank of colonel during the Revolutionary War (DAR Patriot Index, pp. 34–35).

